Case 2:18-cv-01069-AB-JC Document 93-1 Filed 04/19/19 Page 1 of 2 Page ID #:1341




 1
 2                                 UNITED STATES DISTRICT COURT

 3                               CENTRAL DISTRICT OF CALIFORNIA
 4
 5    KATHLEEN WILLIAMS, an                                         Case No: 2:18-cv-01069
 6    individual; and MICHAEL HILL, an
      individual                                                      [Assigned to Honorable Andre
 7                                                                               Birotte]
 8                           Plaintiffs,
 9             vs.
                                                                    [PROPOSED] ORDER GRANTING
10    CITY OF LONG BEACH, a municipal                               JOINT STIPULATION TO
11    entity; LONG BEACH POLICE                                     CONTINUE CURRENTLY
      DEPARTMENT, a municipal entity;                               SCHEDULED DATES AND/OR
12                                                                  DEADLINES FOR TRIAL,
      Officer ROBERT J. CRUZ; Officer
13    NORMAN A. DUMAPLIN; Sergeant                                  DISCOVERY, AND MOTION
      JONATHAN STEINHAUSER; LOS                                     DEADLINES
14
      ANGELES COUNTY
15    METROPOLITAN TRANSIT
16    AUTHORITY, a municipal entity; and
      DOES 1-10,
17
18             Defendants.
19
20
21
22
23
24
25
26
27
28

                                                                1
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE CURRENTLY SCHEDULED DATES AND/OR
                        DEADLINES FOR TRIAL, DISCOVERY, AND MOTION DEADLINES
     Kathleen Williams, et al. vs. City of Long Beach, et al.                          Case No.: 2:18-cv-01069
Case 2:18-cv-01069-AB-JC Document 93-1 Filed 04/19/19 Page 2 of 2 Page ID #:1342




 1            WHEREAS, the Parties have stipulated to amending the current trial and
 2   pre-trial dates as follows:
 3
                     EVENT                                  CURRENT                    PROPOSED
 4
                                                            DEADLINE                   NEW DATE
 5                      Trial                             November 5, 2019             March 9, 2020
 6
        Final Pre-Trial Conference;                       October 18, 2019              February 21,
 7        Hearing on Motions in                                                            2020
 8                Limine
        Non-Expert Discovery Cut-                               July 18, 2019            October 25,
 9
                    Off                                                                     2019
10       Expert Disclosure (Initial)                            June 6, 2019             October 11,
11                                                                                          2019
       Expert Disclosure (Rebuttal)                             July 24, 2019           November 22,
12                                                                                          2019
13       Expert Discovery Cut-Off                          August 21, 2019              December 20,
                                                                                            2019
14
         Last Day to Hear Motions                           September 13,                January 10,
15                                                              2019                        2020
16        Deadline to Complete                              August 9, 2019              December 13,
         Settlement Conference                                                              2019
17      Trial Filings (First Round)                        September 27,                 January 31,
18                                                              2019                        2020
19    Trial Filings (Second Round)                         October 4, 2019               February 7,
                                                                                            2020
20
21
22            IT IS HEREBY ORDERED that calendar dates and cut-off dates will be
23   extended.
24
25   IT IS SO ORDERED.
26
     Date:                                                           By:
27                                                                         United States District Judge
28                                                                         Honorable Andre Birotte

                                                                 2
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE CURRENTLY SCHEDULED DATES AND/OR
                        DEADLINES FOR TRIAL, DISCOVERY, AND MOTION DEADLINES
     Kathleen Williams, et al. vs. City of Long Beach, et al.                             Case No.: 2:18-cv-01069
